722 S.E.2d 601 (2012)
STATE
v.
Bruce Lee GRIFFIN.
No. 558P11-1.
Supreme Court of North Carolina.
March 8, 2012.
Kathleen N. Bolton, Assistant Attorney General, for State of North Carolina.
Bruce Lee Griffin, Marion, for Griffin, Brace Lee.
Ronald L. Moore, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 30th of December 2011 by Defendant for Petition for Discretionary Review:
"Motion Denied by order of the Court in conference, this the 8th of March 2012."